      Case 2:20-cv-00374-SMJ      ECF No. 32   filed 12/28/20         PageID.338 Page 1 of 14



 1
     CASEY M. BRUNER, WSBA #50168                            HONORABLE SALVADOR
 2   WITHERSPOON ∙ KELLEY                                    MENDOZA, JR.
     422 W. Riverside Avenue, Suite 1100
 3
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
 5
     Fax: (509) 458-2728
     cmb@witherspoonkelley.com
 6

 7
     Attorney for Plaintiff
 8

 9
                              UNITED STATES DISTRICT COURT
10
                   FOR THE EASTERN DISTRICT OF WASHINGTON
11

12   JEREMY OLSEN,                               No. 2:20-cv-00374-SMJ
13
                         Plaintiff,              PLAINTIFF'S OPPOSITION TO
14
                                                 MOTION FOR SUMMARY
15
           v.                                    JUDGMENT
16   ALEX M. AZAR II, in his official
17   capacity as the Secretary of the United
     States Department of Health and
18
     Human Services,
19

20
                         Defendant.

21

22         The Secretary’s motion should be denied. As set forth in the Complaint and
23
     Mr. Olsen’s own motion for summary judgment, Mr. Olsen is Type I diabetic
24
     whose diabetes led to kidney failure and a kidney transplant. Mr. Olsen was
25

26   prescribed a continuous glucose monitor (CGM) to help control his diabetes and
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 1
                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 32    filed 12/28/20         PageID.339 Page 2 of 14



 1
     protect the transplanted kidney.      Mr. Olsen’s claim for continuous glucose
 2
     monitor (CGM) coverage was denied on the grounds that a CGM is not “primarily
 3

 4   and customarily used to serve a medical purpose.” That position is so ridiculous
 5
     that four United States District Courts have rejected it and further ordered the
 6

 7   Secretary to pay attorney’s fees incurred in litigating the issue. Like every other
 8
     court to consider it, this Court should reject the Secretary’s motion.
 9

10
                                         BACKGROUND

11         Factual Background
12
           Plaintiff Jeremy Olsen is a Type I diabetic who also suffers from "brittle"
13

14   diabetes with hypoglycemic unawareness. ECF No. 2, Ex. 5 at 3. Mr. Olsen’s
15
     diabetic condition resulted in damage to his kidneys, leading to kidney failure, and
16

17
     necessitating a kidney transplant. Both to address his underlying diabetes and to
18   protect his transplanted kidney from damage as a result thereof, Mr. Olsen’s
19
     treating physician prescribed a continuous glucose monitor (CGM). Id. A CGM
20

21   continuously tests glucose levels, alerts the user of out of range values, and, in Mr.
22
     Olsen’s case, communicates with an insulin pump to automatically adjust insulin
23

24   dosage. Incredibly, Mr. Olsen’s claim for Medicare coverage for his CGM has
25
     been rejected by the Secretary on the grounds that a CGM is not "primarily and
26

27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 2
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 32   filed 12/28/20         PageID.340 Page 3 of 14



 1
     customarily used to serve a medical purpose" as set forth in CMS 1682-R. ECF
 2
     No. 2, Ex. 7 at 8.
 3

 4         Procedurally, Mr. Olsen submitted his claim and it was denied. See ECF
 5
     No. 2, Ex. 2. Mr. Olsen appealed (i.e., “redetermination”) and that was denied. See
 6

 7   ECF No. 2, Ex. 3. Mr. Olsen appealed (i.e., “reconsideration”) and that was
 8
     denied. See ECF No. 2, Ex. 4. Mr. Olsen appealed to ALJ Lambert who found that
 9

10
     a CGM is “durable medical equipment” that is “primarily and customarily used to

11   serve a medical purpose.” See ECF No. 2, Ex. 5.
12
           Through so called “own motion review”, the Secretary appealed ALJ
13

14   Lambert’s decision to the Medicare Appeals Council (MAC). See ECF No. 2, Ex.
15
     6. In a decision dated July 23, 2019, the MAC reversed ALJ Lambert and denied
16

17
     Mr. Olsen’s claim on the grounds that a CGM is not “primarily and customarily
18   used to serve a medical purpose” and is, therefore, not “durable medical
19
     equipment.” See ECF No. 2, Ex. 7. In particular, the MAC rejected the decisions
20

21   of two United States District Courts holding that a CGM is “primarily and
22
     customarily used to serve a medical purpose.” Instead, the MAC relied on its own
23

24   construction of “primarily and customarily used to serve a medical purpose” as set
25
     forth in CMS 1682-R that the Secretary illegally issued. Relying on the illegally
26
     issued CMS 1682-R, the MAC denied Mr. Olsen’s claim.
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 3
                                               422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                               Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 32     filed 12/28/20         PageID.341 Page 4 of 14



 1
           Legal Background
 2
                  1.     Standard of Review
 3

 4         Pursuant to 42 U.S.C. § 405(g), the factual conclusions of the Secretary (if
 5
     supported by substantial evidence) are conclusive. For all other questions, the
 6

 7   Secretary’s conclusions should be evaluated using any standard available under
 8
     the Administrative Procedure Act (e.g., arbitrary and capricious, abuse of
 9

10
     discretion, contrary to law, etc.). See, e.g., Friedman v. Sebelius, 686 F.3d 813,

11   826-7 (D.C. Cir. 2012) (“We therefore review the Secretary’s decision to exclude
12
     the Appellants according to the arbitrary and capricious standard.”).
13

14         As stated in Motor Vehicle Mfg. Assoc. of the U.S. v. State Farm
15
     Automobile Insurance Co., 463 U.S. 29 (1983) with regard to the standard for
16

17
     arbitrary and capricious:
18         [T]he agency must examine the relevant data and articulate a satisfactory
19         explanation for its action including a rational connection between the fact
           found and the choice made. In reviewing that explanation, we must
20
           consider whether the decision was based on a consideration of the relevant
21         factors and whether there has been a clear error of judgment. Normally, an
22
           agency rule would be arbitrary and capricious if the agency has relied on
           factor which Congress has not intended it consider, entirely failed to
23         consider an important aspect of the problem, offered an explanation for its
24         decision that runs counter to the evidence before the agency, or is so
           implausible that it could not be ascribed to a difference in view or the
25
           product of agency expertise.
26
     Id. at 43. (internal citations and quotations omitted).
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 4
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 32    filed 12/28/20         PageID.342 Page 5 of 14



 1
                  2.     Statutory Construction
 2
           With regard to statutory construction, the first step is to employ all the
 3

 4   traditional rules of construction. See, e.g., SAS Inst., Inc. v. Iancu, 138 S.Ct. 1348,
 5
     1358 (2018). Only after doing so, if the Court is unable to discern the meaning
 6

 7   and the statute is ambiguous, should the Court consider whether Chevron
 8
     deference should apply to any proposed construction of the statute. See Chevron,
 9

10
     U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-3

11   (1984) (“If the intent of Congress is clear, that is the end of the matter; for the
12
     court, as well as the agency, must give effect to the unambiguously expressed
13

14   intent of Congress.”). Even if a statute is ambiguous, a court should only accord
15
     deference to “reasonable” constructions offered by an agency. Id. at 844. “Where
16

17
     the agency interprets a statute in a way that flatly contradicts Congress’s express
18   purpose, the court may – indeed, must – intervene and correct the agency.” See
19
     Common Cause v. Fed. Elec. Comm’n, 692 F.Supp. 1391, 1396 (D.D.C. 1987).
20

21                3.     Regulatory Construction
22
           With regard to regulatory construction, again, the first step is to employ all
23

24   the traditional rules of construction. See Kisor v. Wilkie, 139 S.Ct. 2400, 2415-6
25
     (2019). If, after doing so, the regulation is not ambiguous, then that is the end of
26
     the inquiry and the Court should give effect to the regulation. As stated in Kisor:
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 5
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 32   filed 12/28/20          PageID.343 Page 6 of 14



 1
           First and foremost, a court should not give Auer deference unless the
 2         regulation is genuinely ambiguous. If uncertainty does not exist, then there
           is no plausible reason for deference. The regulation just means what it
 3
           means – and the court must give it effect, as the court would any law.
 4
                                                   ***
 5         But if the law gives an answer – if there is only one reasonable construction
 6
           of a regulation – then a court has no business deferring to any other reading,
           no matter how much an agency insists it would make more sense.
 7
           Deference in that circumstance would “permit the agency, under the guise
 8         of interpreting a regulation, to create a de facto new regulation.”
 9   Id. (internal citations omitted). Conversely, if the regulation is still ambiguous,
10
     deference to “reasonable” constructions offered by an agency may be appropriate
11

12   in certain circumstances. Id. at 2415-6 (“If genuine ambiguity remains, moreover,
13
     the agency’s reading must still be ‘reasonable’.”).              Constructions which are
14

15   arbitrary, capricious, or manifestly contrary to a statute or regulation are not
16
     reasonable. See Chevron, 467 U.S. at 844.
17
                 4.     Durable Medical Equipment
18

19         Medicare covers “durable medical equipment.” Pursuant to 42 U.S.C. §
20
     1395x(n), “durable medical equipment” is not defined, except by a non-exhaustive
21

22   list of examples. One specific example cited is “blood glucose monitors.”
23
           The Secretary has, after proper notice and opportunity for public comment,
24

25
     issued regulations further setting forth a five-part test to determine whether

26

27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 6
                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 32     filed 12/28/20         PageID.344 Page 7 of 14



 1
     equipment is “durable medical equipment.” See 42 C.F.R. § 404.202. Equipment
 2
     is considered “durable medical equipment” if it:
 3

 4          a)     Can withstand repeated use;
 5
            b)     Has an expected life of at least 3 years;
            c)     Is primarily and customarily used to serve a medical purpose;
 6          d)     Generally is not useful to an individual in the absence of illness or
 7   injury; and
            e)     Is appropriate for use in the home.
 8

 9   The Secretary clarified this test, also with proper notice and opportunity for
10
     comment, with respect to multi-component systems, like the Medtronic MiniMed
11
     530G System. (76 Fed. Reg. 70291).
12

13                 5.    CMS 1682-R/LCD L33822
14
           Without prior notice and comment, on January 12, 2017, the Secretary
15

16   issued CMS 1682-R. As stated, “CMS Rulings are decisions of the Administrator
17
     that serve as precedent final opinions and orders and statements of policy and
18

19
     interpretation.” ECF No. 2, Ex. 9 at 1.             There, the Secretary maintained,

20   incorrectly on the facts, that any CGM which did not completely replace finger
21
     sticks was “precautionary” and not covered. The Secretary asserted that if the
22

23   reading from a CGM sensor had to be confirmed with a finger stick prior to
24
     making a treatment decision, the CGM was not “primarily and customarily used to
25

26
     serve a medical purpose.” Id. at 6-7.
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 7
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ        ECF No. 32   filed 12/28/20         PageID.345 Page 8 of 14



 1
           Conversely, CGMs which do replace finger sticks the Secretary labeled
 2
     “therapeutic” and considered covered.        By its own terms, CMS 1682-R was
 3

 4   effective as of the very date it issued – i.e., January 12, 2017. As described in the
 5
     Council’s decision, this is a “coverage policy for CGM’s and ancillary
 6

 7   equipment.” Id. at 9.        Effective the same day, and also without notice and
 8
     comment, CMS 1682-R was incorporated into LCD L33822.
 9

10
                  6.     Prior Litigation

11         The issue of whether a CGM qualifies as durable medical equipment has
12
     been litigated multiple times. In sum, the Secretary has refused to cover CGMs on
13

14   the grounds: 1) that CGMs do not comply with the non-statutory/non-regulatory
15
     term “precautionary”; and/or 2) that CGMs do not serve a “primary medical
16

17
     purpose” (as opposed to the regulatory phrase “primarily … used to serve a
18   medical purpose”). Those bases for denying CGM claims have been litigated in
19
     four district court cases.
20

21         In Whitcomb v. Azar, Case No. 17-cv-14 (E.D. Wisc. Oct. 26, 2017) (Jones,
22
     J.), Bloom v. Azar, 2018 WL 583111 (D. Vt. January 29, 2018) (Crawford, J.) and
23

24   Lewis v. Azar, 2018 WL 1639687 (D. Mass. April 5, 2018) (Gorton, J.), and
25
     Zieroth v. Azar, 2020 WK 5642614 (N.D. Cal. Sept. 22, 2020) (Chesney, J.) the
26
     district courts found that the Secretary’s claim that a CGM is not “primarily and
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 8
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ       ECF No. 32    filed 12/28/20         PageID.346 Page 9 of 14



 1
     customarily used to serve a medical purpose”/was “precautionary” was erroneous,
 2
     not supported by substantial evidence and/or was arbitrary and capricious. In each
 3

 4   case, the court determined that CGMs are entitled to coverage as durable medical
 5
     equipment and ordered the Secretary to provide CGM coverage. Each of those
 6

 7   decisions is final. Moreover, in each of those cases, the court further found that
 8
     the Secretary’s position lacked “substantial justification” and ordered the
 9

10
     Secretary to pay the plaintiffs’ attorney fees for having to litigate the issue.

11         In addition, the Secretary’s own Civil Remedies Division concluded that the
12
     Secretary’s claim that a CGM was not covered as “precautionary” did not meet
13

14   the “reasonableness standard.”       See Lewis v. Azar, DAB No. CR4596, WL
15
     2851236 at *18 (2016) (reversed on other grounds).
16

17
                                            DISCUSSION
18         As set forth in Mr. Olsen’s co-pending motion for summary judgment, this
19
     Court should deny the Secretary’s motion (and grant Mr. Olsen’s) on the grounds
20

21   that CMS 1682-R (used to deny Mr. Olsen’s claim) issued illegally. Pursuant to
22
     42 U.S.C. § 1395hh, no rule which fails to comply with its notice and comment
23

24   provisions “shall take effect.” Given that the Secretary does not deny that the
25
     Secretary failed to comply with those provisions before issuing CMS 1682-R and
26
     that CMS 1682-R issued illegally, the Court should deny the Secretary’s motion,
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 9
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ      ECF No. 32        filed 12/28/20        PageID.347 Page 10 of 14



 1
     grant, Mr. Olsen’s and remand this case with instructions to cover Mr. Olsen’s
 2
     claim. No further analysis is necessary.
 3

 4         To the extent the Court goes beyond the sheer illegality of CMS 1682-R,
 5
     then the Secretary’s denial of Mr. Olsen’s claim is not supported by substantial
 6

 7   evidence, is arbitrary and capricious, etc.
 8
           The Secretary had, prior to issuing CMS 1682-R without notice and
 9

10
     comment, issued regulations, after proper notice and comment, clarifying what is

11   considered “durable medical equipment” including a five-part test. See 42 C.F.R.
12
     § 404.202. In CGM cases, including this one, the Secretary has contended that
13

14   CGMs are not “primarily and customarily used to serve a medical purpose” but
15
     has not disputed that CGMs meet the other four factors.
16

17
           With regard to “primarily and customarily used to serve a medical
18   purpose”, as noted in Kisor, the first step is to determine whether the provision is
19
     “genuinely ambiguous.” Kisor, 139 S.Ct. at 2415-6. If the provision is not
20

21   ambiguous, deferring to any proposed construction by the agency “would permit
22
     the agency, under the guise of interpreting a regulation, to create a de facto new
23

24   regulation.” Id.
25
           Here, neither the MAC decision nor CMS 1682-R contend that “primarily
26
     and customarily used to serve a medical purpose” is ambiguous and, indeed, it is
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 10
                                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ      ECF No. 32   filed 12/28/20         PageID.348 Page 11 of 14



 1
     not. As the court in Whitcomb noted, “The regulation defining durable medical
 2
     equipment, as that term is used in the Act, is clear on its face.” Whitcomb, at 11.
 3

 4   Thus, because the provision is not ambiguous, “the court must give it effect[.]”
 5
     Id. Here, again, there is simply no evidence that a CGM is not “primarily and
 6

 7   customarily used to serve a medical purpose.” Indeed, the Secretary’s conclusion
 8
     otherwise is arbitrary and capricious. That should be the end of the inquiry.
 9

10
              Moreover, to the extent that the Court is even willing to consider the

11   Secretary’s proposed construction of “primarily and customarily used to serve a
12
     medical purpose”, that construction is unreasonable. As the courts in Whitcomb,
13

14   Bloom, Lewis, and Zieroth, concluded, the Secretary has never offered a
15
     construction of the phrase that makes any sense or a reason to import the non-
16

17
     statutory/regulatory term “precautionary” (or even a logical meaning for that
18   term).
19
              To the extent the Secretary attempts to recast 42 C.F.R. § 404.202 to be
20

21   limited to “serve a primary medical purpose” – rather than the actual language of
22
     “primarily and customarily used to serve a medical purpose” - again, as the courts
23

24   in Whitcomb, Bloom, and Lewis, and Zieroth found, that proposed construction is
25
     unreasonable, and arbitrary and capricious. The Secretary’s position simply flies
26
     in the face of the regulation and constructions which contradict the regulation are
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 11
                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ      ECF No. 32     filed 12/28/20         PageID.349 Page 12 of 14



 1
     unreasonable.    See, e.g., Common Cause, 692. F,Supp. at 1396.                          It is to be
 2
     expected, and the Secretary’s prior regulations respecting multi-component
 3

 4   systems confirm, that many medical conditions will require multi-component
 5
     durable medical equipment to treat.        And there is nothing in the statute or
 6

 7   regulations limiting coverage to a single piece of durable medical equipment that,
 8
     alone entirely treats and illness or injury.         Stated alternatively, there is not
 9

10
     substantial evidence to support the Secretary’s conclusion otherwise.

11         Put simply, the idea that a CGM is not “primarily and customarily used to
12
     serve a medical purpose” is utterly baseless and at odds with reality. This is
13

14   especially so in this case, where it is undisputed that one purpose of the CGM is to
15
     protect Mr. Olsen’s transplanted kidney. The sheer non-sensical nature of the
16

17
     result is one indication that the Secretary’s position is without merit.
18                                         CONCLUSION
19
           For the reasons set forth above, the Court should deny the Secretary’s
20

21   motion, grant Mr. Olsen’s motion, and remand this case (pursuant to 42 U.S.C. §
22
     405(g)) with instruction cover Mr. Olsen’s claim.
23

24         //
25
           //
26
           //
27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 12
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ   ECF No. 32   filed 12/28/20         PageID.350 Page 13 of 14



 1
          Dated this 28th day of December, 2020.
 2
                                         WITHERSPOON  KELLEY
 3

 4

 5
                                         By: s/ Casey M. Bruner
                                            Casey M. Bruner, WSBA # 50168
 6                                          cmb@witherspoonkelley.com
 7                                          422 W. Riverside Avenue, Suite 1100
                                            Spokane, WA 99201-0300
 8                                          Phone: (509) 624-5265
 9
                                            Fax: (509) 458-2728
                                            Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 13
                                             422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                             Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ     ECF No. 32   filed 12/28/20         PageID.351 Page 14 of 14



 1
                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 28th day of December 2020,
 3

 4          1.    I caused to be electronically filed the foregoing PLAINTIFF'S
 5
     OPPOSITION TO MOTION FOR SUMMARY JUDGMENT with the Clerk of
     the Court using the CM/ECF System which will send notification of such filing
 6   to the following:
 7
                 James.Bickford@usdoj.gov
 8

 9          2.     I hereby certify that I have caused to be mailed by United States
10
     Postal Service the foregoing document to the following non-CM/ECF
     participants at the addresses listed below:
11

12               Jeffrey Blumenfeld
                 Lowenstein Sandler LLP
13
                 2200 Pennsylvania Avenue, NW, Suite 500E
14               Washington, DC 20037
15
            3.    I hereby certify that I have mailed by United States Postal Service
16   the foregoing document to the following CM/ECF participants at the address
17
     listed below: None.
18          4.    I hereby certify that I have hand-delivered the foregoing document
19   to the following participants at the addresses listed below: None.
20

21                                         s/ Casey M. Bruner
22
                                           Casey M. Bruner, WSBA #50168

23

24

25

26

27

28

     PLAINTIFF'S OPPOSITION TO
     MOTION FOR SUMMARY
     JUDGMENT - 14
                                               422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                               Spokane, Washington 99201-0300        Fax: 509.458.2728
